Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-21-2006

Hartzog v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3055




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Hartzog v. Comm Social Security" (2006). 2006 Decisions. Paper 861.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/861


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                     No. 05-3055


                                   TED HARTZOG,

                                                Appellant

                                           v.

                          JO ANNE B. BARNHART,
                     COMMISSIONER OF SOCIAL SECURITY


                    On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                             (D.C. Civil No. 04-cv-00669)
                        District Judge: Hon. Gary L. Lancaster


                      Submitted Under Third Circuit LAR 34.1(a)
                                  March 30, 2006

                    BEFORE: SMITH and COWEN, Circuit Judges,
                         and THOMPSON*, District Judge

                                 (Filed: June 21, 2006)


                                      OPINION




*Honorable Anne E. Thompson, Senior United States District Judge for the District of
New Jersey, sitting by designation.
COWEN, Circuit Judge.

       Ted Hartzog appeals the order of the district court affirming the Commissioner of

Social Security’s (“Commissioner”) decision denying his application for supplemental

security income. Hartzog contends that he should have been found presumptively

disabled due to his mental retardation and illiteracy pursuant to 20 C.F.R. Pt. 404, Subpt.

P, Appx. 1 § 12.05C. He further asserts that the case should be remanded back to the

district court because the court failed to specifically address his arguments in its judgment

order. We will affirm.

                                               I.

       Because we are writing for the parties who are familiar with the record and prior

proceedings, we recite only those facts relevant to the issues now before us. Hartzog filed

an application for supplemental security income payments, alleging that he was disabled

due to, inter alia, a learning disability with the inability to read, write, or spell. The

medical evidence showed that Hartzog suffers from mild mental retardation. He had a

verbal I.Q. score of 66, a performance I.Q. score of 60, and a full-scale I.Q. score of 61.

The evidence also showed that Hartzog was illiterate.

       The ALJ used the five-step sequential analysis to evaluate Hartzog’s disability

claims pursuant to 20 C.F.R. § 416.920. At step two, the ALJ determined that Hartzog

was mentally retarded, which constitutes a severe impairment. At step three, the ALJ

found that Hartzog’s mental retardation did not meet or medically equal one of the listed

impairments in Appendix 1, Subpart P, Regulation No. 4. Specifically, the ALJ found

                                               2
that Hartzog had valid I.Q. scores in the 60 through 70 range, but failed to establish a

physical or other mental impairment imposing an additional and significant work-related

limitation of function pursuant to § 12.05C. The ALJ ultimately held that Hartzog was

still capable of performing unskilled, low stress, entry-level work involving one-to-two

step processes and routine, repetitive tasks primarily working with things rather than

people. The ALJ further found that jobs meeting Hartzog’s capabilities exist in

significant numbers in the national economy. Hartzog appealed the ALJ’s decision to the

Appeals Council. The appeal was denied, making the ALJ’s decision the final decision of

the Commissioner.

       Hartzog appealed the ALJ’s decision to the district court. On appeal, Hartzog

argued that the ALJ erred by failing to find him presumptively disabled at step three of

the sequential evaluation. Hartzog argued that his illiteracy was a mental impairment

imposing an additional and significant work-related limitation of function pursuant to

§ 12.05C. In a four page order, the district court briefly summarized the parties’

arguments, discussed the substantial evidence standard, and then stated “based on the

evidence of record and the briefs filed in support of each party’s summary judgment

motion, the court concludes that substantial evidence supports the Commissioner’s

finding that plaintiff is not disabled.” (Appellant App. at 5.) Hartzog then filed the

present appeal.

                                           II.

       The district court had jurisdiction pursuant to the Social Security Act, 42 U.S.C. §

                                                 3
405(g). We exercise jurisdiction pursuant to 42 U.S.C. § 405(g) and 28 U.S.C. § 1291.

The standard of review over findings of fact by the Commissioner is whether there is

substantial evidence to support such findings. See Markle v. Barnhart, 324 F.3d 182, 184

(3d Cir. 2003). We have plenary review over the application of legal precepts. See id.

       The first issue for us to consider is whether the ALJ erred when he found that

Hartzog did not suffer from “mental retardation” as defined in the Listing of Impairments,

20 C.F.R. Pt. 404, Subpt. P, Appx. 1 § 12.05. Under § 12.05, “[m]ental retardation refers

to significantly subaverage general intellectual functioning with deficits in adaptive

functioning initially manifested during the development period . . . before age 22.” Id. A

person suffering from mental retardation is considered disabled under the Listing of

Impairments if the person can demonstrate a sufficient degree of severity listed in one of

the four subsections. Hartzog contends that he falls within subsection C, which requires

“[a] valid verbal, performance, or full scale IQ of 60 through 70 and a physical or other

mental impairment imposing an additional and significant work related limitation of

function.” Id. § 12.05C.

       Hartzog contends that the ALJ erred in finding that his illiteracy was not an

additional impairment. We disagree. Hartzog failed to establish that his illiteracy is

“another impairment, in addition to [his] mental retardation, that imposes an additional

and significant work-related limitation of function.” Williams v. Sullivan, 970 F.2d 1178,

1184 (3d Cir. 1992) (emphasis added). Hartzog’s illiteracy appears to be a symptom or

manifestation of his mental retardation, not an additional impairment. See Buckner v.

                                             4
Apfel, 213 F.3d 1006, 1012 (8th Cir. 2000) (finding learning disability and difficulty

concentrating and reasoning to be merely symptoms or manifestations of claimant’s

mental retardation). Because Hartzog failed to present evidence establishing that his

illiteracy was an impairment in addition to his mental retardation, we find no error.

       Hartzog next contends that the district court failed to specifically address his

argument that his illiteracy was an additional impairment under § 12.05C. He seeks a

remand with instructions that the district court reconsider and specifically address the

issue he raised below. In support of his argument, he relies on Bright v. Westmoreland

County, 380 F.3d 729 (3d Cir. 2004). Hartzog’s reliance on Bright is misplaced.

       In Bright, the defendants filed a motion to dismiss the plaintiff’s action brought

pursuant to 42 U.S.C. § 1983. During a preliminary case conference, the district court

indicated that it planned to dismiss Bright’s complaint. The district court requested that

the defendants file a statement of position instead of a reply brief in support of the motion

to dismiss. Pursuant to the court’s request, the defendants filed a proposed opinion and

order of the court. Bright was not given an opportunity to respond to the proposed

opinion. The district court adopted the proposed opinion nearly verbatim. On appeal, we

reversed and remanded the case back to the district court because there was no record

evidence showing that the district court conducted its own independent review or that the

opinion was the product of its own judgment. See id. at 732.

       In the present case, the district court reviewed the administrative record and the

parties’ briefs. There is no indication that the district court failed to exercise independent

                                              5
judicial review. Although the district court did not specifically address Hartzog’s

argument, the district court determined that the ALJ’s decision was supported by

substantial evidence. We find no error in the district court’s conclusion, and remand is

not appropriate.

       For the foregoing reasons, the judgment of the district court entered on April 18,

2005, will be affirmed.




                                             6